Title: From George Washington to William Livingston, 21 December 1778
From: Washington, George
To: Livingston, William


  
    Sir,
    Head Quarters Middle Brook [N.J.] 21st Decembr 1778
  
In my passage, through Elizabeth Town, a certain Hatfield was siezed by my order and committed to Jail, in consequence of an intercepted letter to him from New York, supposed by the initials to be from one Hilton, which clearly shows that Hatfield is concerned in a treasonable connexion and intercourse with the writer. The letter is not now in my possession; nor do I precisely recollect the contents—but from that and from other circumstances, I think it appeared, that Hatfield, abusing a permit he had received from Lord Stirling, was going to the enemy with a vessel laden with flour, in which he was pressed by his correspondent to bring as many hands as he could, which it is conjectured were wanted to man a privateer—I believe there is no doubt of Hatfield’s guilt; though I do not know how far the evidence against him may amount to legal proof—I directed Lord Stirling to endeavour to make all the discoveries he could, and to deliver Hatfield with all the information he had collected respecting him to the civil magistrate. What progress he has made in his inquiries I know not; but I have now desired General Maxwell without further delay to turn Hatfield over to the civil power—The vessel was also seized at the same time and is now at Middle Town point—to be disposed of as the law shall direct.
I thought it best to bring the matter under Your Excellency’s notice; as I am convinced that you will not suffer it to pass without a proper investigation; and it is certainly of the greatest moment, that practices of this nature should be rigidly scrutinized and severely punished—General Maxwell will execute any directions you shall be pleased to give him in the affair, and Lord Stirling will communicate all the information of which he is possessed. I have the honor to be with the most perfect esteem and respect Yr Excellys Most Obedt Servant.
